DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammad Ahsanul Haque: "Visual analysis of faces with application in biometrics, forensics and health informatics", 1 April 2016 (2016-04-01), “D1” (IDS).
As per claims 1, 6 and 11, as best understood and as to the broadest reasonable interpretation, D1 discloses capturing, by a vital sign acquisition camera, an image of a patient, wherein the vital sign acquisition camera is operable to pan, tilt, and zoom ("PTZ") see for example (p.165, para. 3: "real-time capturing of high quality facial image sequences and p. 166, para. 1: "this chapter proposes a real-time acquisition of high quality facial image from an active PTZ camera by assessing some quality metrics using a FQA method);

determining a desired position of the patient within the image coordinate space of the image see for example (p. 167, para. 1: "camera control... automatically controls the camera to zoom the face"; p. 168, para. 1: "area zooming in order to control the camera by using PTZ parameters. Area zooming works by combining one pan-tilt command and one zoom command into one package and send it to the camera see also boxes 1 and 2 in Fig. 3.2);
calculating a difference in the image coordinate space between the depicted position and the desired position see for example (p. 168, para. 2: "When we have a face ROI F(x, y, h, w) in a frame, the parameters of the Area Zoom can be calculated');
mapping the difference from the image coordinate space to a PTZ space see for example (p. 168, para. 2: "Area Zoom -> {ptX, x-coordinate of the center of zoomed frame / ptY, y-coordinate of the center of zoomed frame / Z, scale of zooming);
altering one or more PTZ parameters of the vital sign acquisition camera based on the mapping see for example (p. 168, para. 3: "When camera receives Area Zoom 
after altering the one or more PTZ parameters, acquiring, by the vital sign acquisition camera, one or more vital signs from the patient see for example (see "applications" part in table 1.1 of p. 28 (e.g. "hear beat rate estimation", "physical fatigue detection", etc.), wherein the preceding steps correspond to the "preprocessing part" aimed to "select good quality faces" (p. 28, table 1.1) for medical applications (p. 164, para. 1).
As per claims 2, 7 and 12, D1 discloses detecting one or more sizes of one or more depicted portions of the patient within the image coordinate space of the image (i.e., area size of the face after zooming when camera receives Area Zoom command, it zooms in the face ROI by taking the face center point as the center point of the zoomed frame) see for example page 168, 2nd to the last para.
As per claims 3, 8 and 13, D1 discloses determining one or more desired sizes of the one or more depicted portions of the patient within the image coordinate space of the image; wherein the difference in the image coordinate space includes one or more scale differences between the detected one or more sizes of the one or more depicted portions of the patient and the one or more desired sizes (i.e., face ROI F(x, y, h, w) in a frame, and calculations of the parameters of the Area Zoom thereof, wherein Area Zoom is implemented using -> {ptX, x-coordinate of the center of zoomed frame / ptY, y-coordinate of the center of zoomed frame / Z, scale of zooming) see for example 168.
As per claims 4, 9 and 14, D1 discloses wherein the mapping is based on prior calibration of the vital sign acquisition camera (i.e., adaptive algorithm employed along 
As per claims 5, 10 and 15, D1 broadly discloses estimating a focal length at each of a plurality of zoom levels of the vital sign acquisition camera (i.e., when camera receives AreaZoom command, it zooms in the face ROI by taking the face center point as the center point of the zoomed frame, wherein zooming process takes some time to be executed. Thus, a rapidly moving face can be out of the expected zoomed frame, while camera is actually zooming in) see for example page 168.
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments dated 1/21/2021 examiner responds as follows:
1) Applicant argues “…there is no disclosure of calculating a difference between a depicted position and a desired position, as defined in claim 1. As discussed above, the ROI is used to calculate the zoomed frame and the scale of zooming and so the zoom parameters cannot be calculated without the ROI information. Accordingly, it would not be possible to compare two regions since the zoom parameters do not exist without the ROI and so the ROI has to be determined before the zoom parameters can be calculated. Since no difference is calculated in D1, then there can also be no disclosure of mapping the difference from an image coordinate space to a PTZ space, or of altering one or more PTZ parameters of a camera based on the mapping, as defined in claim 1”.
Examiner respectfully disagrees. 
face bounding rectangle obtained from the output of the face detection module. Suppose, an input image frame is expressed by a 2-luples I(h, w), where h is the height of the image in pixels and w is the width of the image in pixels. Then, a face ROI in that image frame can be expressed by a 4-tuples F(x, y, h, w), where (x, y) is the upper-left point of the rectangle in the image frame, and h and w are the height and width of the face, respectively. Camera control module utilizes this information from the face detection module and automatically controls the camera to zoom the face…An efficient camera control strategy has been defined in [15] and inspired by this we utilized a concept of area zooming in order to control the camera by using PTZ parameters. Area zooming works by combining one pan-tilt command and one zoom command into one package and send it to the camera via a HTTP (HyperText Transfer Protocol) command sending sub-module in the implementation. This command package is expressed by a 3-tuples AreaZoom(ptX, ptY, Z) with the following semantics…Where, int(.) casts a floating point value to an integer and fmin is the minimum expected area size of the face after zooming. When camera receives AreaZoom command, it zooms in the face ROI (initial phase prior to zoom(ing)) by taking the face center point as the center point of the zoomed frame. However, in practice, zooming process takes some time to be executed. Thus, a rapidly moving face (broadly corresponding to the depicted position of the face) can be out of the expected zoomed frame, while camera is actually zooming in. In order to overcome this problem, we go through a face redetection phase. If there is no initial position and the system resumes from the initial face detection position”.
Expect(ed) is defined as “to look forward to” in the Online Dictionary.com. Here the expected area size which is looked forward to (or awaited/ desired) in the face is associated with the zoom operation of the PTZ camera. As per description provided (supra) the face ROI in the image frame is expressed by a 4-tuples F(x, y, h, w), where (x, y) is the upper-left point of the rectangle in the image frame, and h and w are the height and width of the face, respectively and the camera control module utilizes this information in tandem (and not independently) for the zoom operation. The PTZ camera is controllable by any of pan, tilt and zoom operations and is controlled by the zoom operation. The control of the camera takes the ROI of the face along with h and w are the height and width of the face as well as the center point of the face which the expected/ looked forward to position of the face before and after the zoom(ing) of the ROI and is depicted in (x, y, z) coordinates and as per rejection of the record performs the mapping against the (x, y) in the upper-left point of the rectangle in the image frame. It is ample clear merely having the ROI of the face along with h and w as the height and width of the face (as well as the center point) without referencing the (x, y) in the upper-left point of the rectangle in the image frame would not yield a face when face (re)detection is performed.
Examiner would further point to the Online Dictionary.com which defines “desired” as “yearned or wished for”. As per definition provided desired is subjective terminology which is individually decided and is random in terms of a position(ing) of a patient and differs each time. Accordingly the position(ing) may/ may not be the same . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov